Citation Nr: 0528375	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-31 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for allergic 
rhinitis/hayfever.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from May 1979 to September 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Roanoke, Virginia, Regional Office (RO), which, in part, 
denied service connection for a back disability, hayfever 
(allergic rhinitis), and sinusitis.  A December 2003 Decision 
Review Officer's determination granted service connection for 
a back disability, thereby rendering that service connection 
issue moot.  A January 2005 hearing was held in Washington, 
D.C., before the undersigned Acting Board Member/Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

It is contended, in essence, that appellant's allergic 
rhinitis/hayfever and sinusitis had either an in-service 
onset or pre-existed and were aggravated by service.  

Initial review of the evidentiary record indicates that 
although there are certain xeroxed copies of appellant's 
service medical records associated with the claims folder, it 
is unclear whether such records are complete.  For example, 
although such records include a June 1978 service entrance 
examination's medical questionnaire, the actual service 
entrance examination report is not currently of record.  It 
is the Board's opinion that the RO should attempt to obtain 
any additional service medical records that may exist, 
particularly that service entrance examination report.  

Additionally, it is unclear whether the RO has requested 
appellant to submit any medical records that may exist dated 
prior to service pertaining to any treatment received for the 
claimed disabilities.  Any such records would be particularly 
probative regarding the service aggravation legal theory at 
issue.  

The appellant has not been afforded an appropriate VA 
examination with medical opinion rendered as to the etiology 
of any currently manifested allergic rhinitis/hayfever and 
sinusitis.  Under 38 C.F.R. § 3.380 (2005), diseases of 
allergic etiology..., may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding in the absence of or removal of the allergen are 
generally regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be made on the whole evidentiary showing.  
See also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
which held that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the 
National Personnel Records Center 
(NPRC), appellant's service 
department, or any other appropriate 
organization to provide any 
additional service medical records 
(preferably originals or legible 
copies), particularly a missing June 
1978 service entrance examination 
report.  Any such records obtained 
should be associated with the claims 
folder.  In the event that records 
are unavailable, this should be 
noted in writing in the claims 
folder, and if feasible, the reason 
for their unavailability should be 
provided.

2.  The RO should contact appellant 
and obtain the names and addresses 
of any VA and non-VA medical care 
providers that may have provided her 
any relevant treatment prior and 
subsequent to service; and such 
records, to the extent they are not 
presently associated with the claims 
folder, should be obtained from the 
specified health care providers.  In 
the event appellant has in her own 
possession any such records, these 
should be submitted to the RO.  The 
appellant should be requested to 
complete and submit appropriate 
consent forms to release any private 
medical records to the VA.  Any 
records obtained should be 
associated with the claims folder.  

3.  With respect to the issues of 
service connection for allergic 
rhinitis/hayfever and sinusitis, the 
RO should arrange appropriate 
examination to determine whether 
appellant has the claimed 
disabilities and, if so, their 
etiology.  The examiner should 
review the entire claims folder, 
examine appellant (including any 
indicated tests and studies), and 
render opinion, with degree of 
probability expressed in terms of is 
it at least as likely as not (i.e., 
is there at least a 50 percent 
probability) as to the following:

Does appellant have allergic 
rhinitis/hayfever and sinusitis and, 
if so, the approximate date of onset 
thereof should be provided (i.e., is 
any currently manifested allergic 
rhinitis/hayfever and sinusitis 
causally or etiologically related to 
appellant's military duty versus 
other causes)?  If any such chronic 
claimed disabilities preexisted 
military duty, did each such 
disability undergo a permanent (as 
opposed to a transient, acute, 
seasonal, or temporary) increase in 
severity during service beyond 
natural progression of underlying 
disease process?

The examiner should provide adequate 
explanation of the rationale for any 
conclusions rendered.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  

4.  The RO should review any 
additional evidence and readjudicate 
the appellate issues, under 
appropriate statutory and regulatory 
provisions and legal theories 
(including application of the 
provisions of 38 C.F.R. § 3.380 to 
this case and direct-incurrence and 
aggravation service connection 
principles).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. CONNOLLY JEVITCH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

